 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHASE MATTHEW LENTZ,                              No. 2:21-cv-0071 JAM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    DAVID BERNHARDT, Secretary of the
      Interior,
15

16                       Defendant.
17

18          Plaintiff Chase Matthew Lentz is proceeding in this action pro se. This matter was

19   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20   Review of this matter finds that defendant has filed an answer.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. A Status (Pretrial Scheduling) Conference is set for Friday, August 27, 2021, at 10:00

23   a.m. at the United States District Court, 501 I Street, Sacramento, California, in Courtroom No.

24   27 before the undersigned.

25          2. Plaintiff shall file and serve a status report on or before August 6, 2021, and defendant

26   shall file and serve a status report on or before August 13, 2021. Each party’s status report shall

27   address all of the following matters:

28   ////
                                                       1
 1                  a.      Progress of service of process;

 2                  b.      Possible joinder of additional parties;

 3                  c.      Possible amendment of the pleadings;

 4                  d.      Jurisdiction and venue;

 5                  e.      Anticipated motions and the scheduling thereof;

 6                  f.      Anticipated discovery and the scheduling thereof, including
                            disclosure of expert witnesses;
 7
                    g.      Future proceedings, including the setting of appropriate cut-off
 8                          dates for discovery and for law and motion, and the scheduling of a
                            final pretrial conference and trial;
 9
                    h.      Modification of standard pretrial procedures specified by the rules
10                          due to the relative simplicity or complexity of the action;
11                  i.      Whether the case is related to any other case, including matters in
                            bankruptcy;
12
                    j.      Whether the parties will stipulate to the magistrate judge assigned
13                          to this matter acting as settlement judge, waiving any
                            disqualification by virtue of her so acting, or whether they prefer to
14                          have a Settlement Conference before another magistrate judge;
15                  k.      Whether the parties intend to consent to proceed before a United
                            States Magistrate Judge; and
16
                    l.      Any other matters that may aid in the just and expeditious
17                          disposition of this action.
18          3. The parties are cautioned that failure to file a status report or failure to appear at the

19   status conference may result in an order imposing an appropriate sanction. See Local Rules 110

20   and 183.

21   DATED: June 18, 2021                           /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                        2
